PER CURIAM.
The court has examined the response to the rule to show cause why a writ of mandamus should not issue, requiring respondent to grant a writ of error to the petitioner herein. It finds such response insufficient, and that petitioner is entitled to his writ of error, with such disposition as to the matter of bail as may seem proper to respondent, in the sound exercise of a judicial discretion. This court is of the opinion that, when the respondent is informed of the above views of the court, it will be unnecessary to make formal issuance of the writ, and the clerk is instructed to at once-notify respondent of this action of the court. Unless a writ of error shall issue within ten days from the filing of this opinion, the writ of mandamus will go as prayed.